   Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 1 of 28 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 CONFORMIS, INC.                              §
                                              §
                                              §
                 Plaintiff,                   §
                                              §       Civil Action No. ___________
 v.                                           §
                                              §      JURY TRIAL DEMANDED
 WRIGHT MEDICAL                               §
 TECHNOLOGY, INC. and                         §
 TORNIER, INC.                                §
                                              §
                 Defendants.

           CONFORMIS’S COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Conformis, Inc. files this Complaint for Patent Infringement

against Defendants Wright Medical Technology, Inc. and Tornier, Inc. (collectively

“Wright Medical” or “Defendants”) to stop Wright Medical’s willful infringement of

Conformis’s patents. Conformis hereby alleges on personal knowledge as to its own

activities, and on information and belief as to the activities of others, as follows:


                              I.     FACTUAL BACKGROUND

                              Conformis’s Revolutionary Technology

         1.      Conformis is the world’s leading designer, developer, and

manufacturer of patient-specific knee and hip implants as well as the surgical tools

to fit those implants into a specific patient’s body. Founded by doctors affiliated

with Stanford and Harvard Medical Schools, Conformis began with a revolutionary

idea: make the implant fit the patient rather than forcing the patient to fit the

implant.




{01558162;v1 }
   Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 2 of 28 PageID #: 2




         2.      For decades before Conformis’s innovation—and continuing today—

implant manufacturers offered surgeons a standard set of implant sizes, akin to the

small-medium-large sizing in off-the-rack department stores. This approach forces

the surgeon to pick an implant size that appears closest in fit to the patient’s

anatomy but is not designed for and does not truly fit the individual patient’s

individual geometry. The surgeon must therefore make size, shape and other

compromises to fit the implant as best as possible.

         3.      These blunt efforts are further hampered by using standard tools to

implant standard implants, none of which is designed using the individual patient’s

anatomy. Because of this imprecise approach, patients often suffer loss of movement

and function, instability, and lingering pain after surgery.

         4.      Conformis recognized that the conventional joint-repair process was

backwards: rather than fitting the patient to the implant, the implant should be

designed and developed specifically for the patient. This produces a better-fitting

implant with an implant shape that feels more natural to the patient because

patients vary physiologically in the size, dimensions, shape, position, orientation,

and range of motion of their joints.

         5.      Conformis therefore set out to develop its proprietary iFit® technology

to create both patient-specific implants and instruments. Conformis implants are

individually sized and shaped to fit each patient’s unique anatomy, providing a

precise anatomic fit better preserving healthy tissue while leading to increased

function and a more natural feel. Conformis patient-specific instrument systems,




{01558162;v1 }                               2
   Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 3 of 28 PageID #: 3




which use Conformis’s iJig® technology, precisely place the patient-specific implant,

reduce surgical time and trauma, and create a reproducible surgical technique.

Conformis iJigs eliminate many of the traditional instruments associated with

conventional surgery while concurrently simplifying and improving the surgical

technique.

         6.      By combining personalized implants with patient-specific

instrumentation, a surgeon can provide treatment that: a) is tailored to the patient;

b) preserves more of the patient’s joint; and c) minimizes surgical trauma. These

patient-specific implant systems fit and work with the individual patient’s anatomy.

         7.      The U.S. Food and Drug Administration has approved Conformis knee-

and hip-implant systems for use in the United States. The European Union has

approved Conformis knee-implant systems for use in Europe. Conformis currently

sells a full line of patient-specific knee- and hip-implant systems in many countries

worldwide. To date, Conformis’s patient-specific knee and hip implants and

customized tools have helped improve the lives of thousands of Americans.

                                    Conformis’s Patents

         8.      Conformis has developed significant intellectual property associated

with its iFit technology, its patient-specific implants, and its iJig patient-specific

instruments, including a large portfolio of patents and pending patent applications.

These patents and patent applications span a range of related technologies

including imaging software, image processing, patient-specific orthopedic implants,

patient-specific orthopedic instrumentation, methods of design and manufacture of




{01558162;v1 }                               3
   Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 4 of 28 PageID #: 4




patient-specific systems, and related surgical techniques. The technology and

patent portfolio are applicable to all major joint systems, including knee, hip,

shoulder, and ankle joints.

         9.      Patent authorities worldwide have recognized that Conformis’s

patient-specific instrument systems are worthy of patent protection and have

granted Conformis over 200 patents on its technologies.

         10.     On June 11, 2013, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,460,304 (“the ’304 Patent”), entitled “Joint

Arthroplasty Devices and Surgical Tools,” to Wolfgang Fitz, Philipp Lang, Daniel

Steines, Konstantinos Tsougarakis, and Rene Vargas-Voracek. Conformis is the

owner by assignment of the ’304 Patent. A copy of the ’304 Patent is attached hereto

as Exhibit A.

         11.     On March 29, 2016, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,295,482 (“the ’482 Patent”), entitled “Patient

Selectable Joint Arthroplasty Devices and Surgical Tools,” to Wolfgang Fitz, Philipp

Lang, Raymond Bojarski, and Daniel Steines. Conformis is the owner by

assignment of the ’482 Patent. A copy of the ’482 Patent is attached hereto as

Exhibit B.

         12.     On January 7, 2014, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,623,026 (“the ’026 Patent”), entitled “Patient

Selectable Joint Arthroplasty Devices and Surgical Tools Incorporating Surgical

Relief,” to Terrence Wong, Raymond Bojarski, Daniel Steines, and Philipp Lang.




{01558162;v1 }                              4
   Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 5 of 28 PageID #: 5




Conformis is the owner by assignment of the ’026 Patent. A copy of the ’026 Patent

is attached hereto as Exhibit C.

         13.     On May 3, 2016, the U.S. Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,326,780 (“the ’780 Patent”), entitled “Patient

Selectable Joint Arthroplasty Devices and Surgical Tools Incorporating Anatomical

Relief,” to Terrence Wong, Raymond Bojarski, Daniel Steines, and Philipp Lang.

Conformis is the owner by assignment of the ’780 Patent. A copy of the ’780 Patent

is attached hereto as Exhibit D.

         14.     Collectively, the ’304, ’482, ’026, and ’780 Patents are the “Conformis

Patents.”

                            Wright Medical’s Past Infringement

         15.     This is not the first time Wright Medical has copied Conformis’s

innovative approach and infringed its patents.

         16.     In 2013, Conformis was forced to sue Wright Medical Group, Inc. and

Wright Medical Technology, Inc. (collectively, “Wright”) for patent infringement

because Wright’s PROPHECY Pre-Operative Navigation Guides and PROPHECY

INBONE Pre-Operative Navigation System patient-specific instruments infringed

fundamental aspects of Conformis’s patent portfolio. See Conformis, Inc. v. Wright

Medical Tech., Inc., Civil Action No. 1:13-cv-12312 (D. Mass.) (First Am. Compl.,

D.I. 31).

         17.     One of the patents Conformis asserted against Wright in the 2013 case

was the ’304 Patent. Id.




{01558162;v1 }                                5
   Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 6 of 28 PageID #: 6




         18.     The parties settled that lawsuit in April 2015. As part of the parties’

settlement, Conformis granted Wright and its affiliates a license to Conformis’s

patent portfolio. That license, however, was restricted to the use of patient-specific

instrumentation for implanting non-patient-specific devices in the foot or ankle.

The license did not grant Wright any right to use Conformis’s patented technology

in the field of upper extremities, such as shoulders.

                           Wright Medical’s Merger with Tornier

         19.     While Wright was negotiating to settle Conformis’s infringement

claims, it was also negotiating to merge with Tornier, N.V., a manufacturer of

patient-specific instrumentation for use in upper extremities, such as shoulders.

Wright completed its merger with Tornier in October 2015. Tornier began selling its

BLUEPRINT line of patient-specific instruments (described below) in 2014 and

Wright Medical has been selling them to this day.

                           Wright Medical’s Infringing Activities

         20.     Wright Medical offers a line of shoulder arthroplasty systems (the

“Accused Systems”) that include patient-specific instruments (“PSI”) for use with

their shoulder implants. Wright Medical markets these patient-specific instruments

as their BLUEPRINT 3d Planning + PSI products (the “Accused Shoulder

Instruments”) along with associated shoulder implants, such as, e.g., the

AEQUALIS PERFORM and AEQUALIS PERFORM+ implants (the “Accused

Shoulder Implants”).

         21.     In the 2018 Wright Medical Group, N.V. Annual Report, Wright




{01558162;v1 }                                6
   Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 7 of 28 PageID #: 7




Medical CEO Robert J. Palmisano explained that the BLUEPRINT system gave

Wright Medical “significant competitive advantages”:

         BLUEPRINT™ Surgeon Controlled 3D Planning Software.
         We believe our BLUEPRINT™ software technology represents the
         future and offers significant pipeline opportunities to fuel organic
         growth. We see BLUEPRINT™ as the foundation for a comprehensive
         digital ecosystem—a strong enabling technology that offers us
         significant competitive advantages. In 2018, we saw a large increase in
         surgeon use with case penetration increasing from 20% in Q2 to 40%
         by the end of Q4.

See http://ir.wright.com/static-files/22a410b6-cf24-4f7c-b2b3-88f0efdff009 at
3.

                                   II.   THE PARTIES

         22.     Plaintiff Conformis, Inc. is incorporated in Delaware with its

worldwide headquarters at 600 Technology Park Drive, Billerica, MA 01730.

         23.     Defendant Wright Medical Technology, Inc. is incorporated in

Delaware with its principal place of business at 1023 Cherry Road, Memphis, TN

38117.

         24.     Defendant Tornier, Inc. is incorporated in Delaware with its principal

place of business at 10801 Nesbitt Avenue South, Bloomington, MN 55437.

                          III.   JURISDICTION AND VENUE

         25.     This Court has subject-matter jurisdiction over Conformis’s claims

under 28 U.S.C. §§ 1331 and 1338(a) because those claims arise under the patent

laws of the United States, 35 U.S.C. § 1, et seq.

         26.     This Court has personal jurisdiction over Defendants, at least because

Defendants are at home in the State of Delaware, where they are incorporated and

have a registered agent for service of process. In addition, Defendants regularly do


{01558162;v1 }                                7
   Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 8 of 28 PageID #: 8




or solicit business in the State of Delaware and have committed one or more acts of

patent infringement in the District of Delaware.

         27.     Venue in this Court is proper under the provisions of 28 U.S.C.

§§ 1391(b) and (c) and 1400. Defendants are incorporated in Delaware and thus

reside in this State.

                           IV.   FIRST CLAIM FOR RELIEF

                           (Infringement of the ’304 Patent)

         28.     Conformis incorporates by reference Paragraphs 1 through 27,

inclusive, as though fully set forth in this Paragraph.

         29.     Wright Medical has in the past and is presently making, using,

offering for sale, and/or selling a patient-specific system for shoulder surgery that

directly infringes one or more claims of the ’304 Patent, literally or under the

doctrine of equivalents.

         30.     At least some of the Accused Shoulder Instruments, including Wright

Medical’s BLUEPRINT 3D Planning + PSI system (Titanium version), practice at

least one claim of the ʼ304 Patent. For example, claim 1 recites:

               A surgical instrument for use in surgically repairing a joint of a
         patient, the surgical instrument comprising:

               a mold having an internal surface that includes joint information
         derived from image data of the joint of the patient; and

                two or more guide holes, each configured to guide a surgical pin,
         wherein at least one of the two or more guide holes has a position based on
         anatomical information of the joint of the patient to facilitate the placement
         of an articular repair system when the internal surface of the mold is aligned
         with the joint of the patient, wherein the articular repair system has a
         predetermined rotation angle and wherein the position is based on the
         predetermined rotation angle.


{01558162;v1 }                               8
   Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 9 of 28 PageID #: 9




Ex. A at Claim 1.

         31.     Wright Medical’s BLUEPRINT 3D Planning + PSI system (Titanium

version) is marketed as a system for “pre-operative planning” and “generat[ing]

patient-specific instrumentation (PSI).” Ex. F at 4. Claim 1 of the ʼ304 Patent

recites “a surgical instrument for use in surgically repairing a joint,” comprising “a

mold having an internal surface that includes joint information derived from image

data of the joint” and “two or more guide holes, each configured to guide a surgical

pin.” Ex. A at Claim 1. The BLUEPRINT Titanium system generates a “patient

specific guide,” also referred to as a “3D PSI guide” based on joint image data:




Ex. F. at 4, 6.

         32.     Claim 1 of the ʼ304 Patent also recites that “at least one of the two or

more guide holes has a position based on anatomical information of the joint of the

patient to facilitate the placement of an articular repair system when the internal


{01558162;v1 }                                9
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 10 of 28 PageID #: 10




surface of the mold is aligned with the joint of the patient, wherein the articular

repair system has a predetermined rotation angle and wherein the position is based

on the predetermined rotation angle.” Ex. A at Claim 1. The BLUEPRINT Titanium

system involves planning software to “[s]elect and place the glenoid component in

order to get an appropriate position,” with positioning parameters including

version, inclination, position (antero-posterior, supero-inferior, implant rotation),

and medialization or lateralization, among other parameters. Ex. F. at 5. Upon

information and belief, this planning includes setting the positioning of the implant,

as well as a rotation angle, which is set based on the patient’s anatomical

information. The BLUEPRINT Titanium system also involves using the PSI guide

to place a rotational marker for the final implant. Ex. F at 8. Upon information and

belief, this positioning is based at least in part on the predetermined rotation angle.

         33.     Wright Medical has also actively induced, and continues to actively

induce, others to infringe at least claim 1 of the ’304 Patent in violation of 35 U.S.C.

§ 271(b) by causing, instructing, urging, encouraging and/or aiding others to directly

infringe at least claim 1 of the ’304 Patent by making, using, offering to sell, selling,

and/or importing in and into the United States the Accused Shoulder Instruments,

as detailed above. Wright Medical’s active inducement has included and/or will

include, for example and without limitation, marketing, selling, and offering to sell

the Accused Shoulder Instruments, providing instructions on how to use the

Accused Shoulder Instruments, and promoting the use of the Accused Shoulder

Instruments. For example, Wright Medical has encouraged and/or will encourage




{01558162;v1 }                              10
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 11 of 28 PageID #: 11




customers and end users to use the Accused Shoulder Instruments by means of

marketing materials and videos. Wright Medical also has instructed and/or will

instruct customers on how to use the Accused Shoulder Instruments by means of

product manuals.

         34.     Wright Medical has also contributed, and continues to contribute, to its

customers’ and end users’ direct infringement of the ’304 Patent in violation of 35

U.S.C. § 271(c) by providing the Accused Shoulder Instruments, which are not

suitable for any substantial non-infringing use. This use infringes at least claim 1 of

the ʼ304 Patent.

         35.     Conformis has suffered economic harm because of Wright Medical’s

infringing activities in an amount to be proven at trial, but in no case less than a

reasonably royalty.

         36.     Wright Medical’s acts have caused, and unless restrained and enjoined,

will continue to cause, irreparable injury and damage to Conformis for which there

is no adequate remedy at law. Unless enjoined by this Court, Wright Medical will

continue to infringe the ’304 Patent.

                         V.     SECOND CLAIM FOR RELIEF

                           (Infringement of the ’482 Patent)

         37.     Conformis incorporates by reference Paragraphs 1 through 36,

inclusive, as though fully set forth in this Paragraph.

         38.     Wright Medical has in the past and is presently making, using,

offering for sale, and/or selling a patient-specific system for shoulder surgery that




{01558162;v1 }                               11
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 12 of 28 PageID #: 12




directly infringes one or more claims of the ’482 Patent, literally or under the

doctrine of equivalents.

         39.     The Accused Systems practice at least one claim of the ʼ482 Patent.

For example, claim 13 recites:

              A joint arthroplasty system for use in surgically repairing a diseased or
         damaged joint of a patient, comprising:

                 an implant; and

                 a block having a patient-specific surface and a guide:

                the patient-specific surface having a first portion configured to have a
         shape that is substantially a negative of a subchondral bone surface of the
         diseased or damaged joint and a second portion configured to have a shape
         that is substantially a negative of a cortical bone surface of the diseased or
         damaged joint, wherein the patient-specific surface is configured to reference
         an osteophyte of the diseased or damaged joint; and

               the guide being sized and shaped to accommodate a surgical tool and
         have a position and orientation relative to the patient-specific surface to
         provide a predetermined path for the surgical tool that is aligned through a
         portion of the diseased or damaged joint.

Ex. B at Claim 13.

         40.     As an example of an Accused System, Wright Medical’s BLUEPRINT

3D Planning + PSI system (Polyamide version) is marketed as a system for “pre-

operative planning” and “generat[ing] patient-specific instrumentation (PSI).” Ex. E

at 4. The described “glenoid guide” (PSI) is for use with “[a]ll implants,” id. at 9 (the

Accused Shoulder Implants). Claim 13 of the ʼ482 Patent recites “a joint

arthroplasty system” comprising “an implant” and “a block having a patient-specific

surface and a guide.” Ex. B at Claim 13. The BLUEPRINT Polyamide system

involves “position[ing] the various implants and understand[ing] the appropriate




{01558162;v1 }                               12
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 13 of 28 PageID #: 13




path of treatment based on the patient’s anatomy” in the context of shoulder

arthroplasty. Ex. E at 4. The BLUEPRINT Polyamide system generates a “patient

specific guide,” also referred to as a “3D PSI guide” based on joint image data:




Ex. E at 4, 6.

         41.     Claim 13 also recites “the patient-specific surface having a first portion

configured to have a shape that is substantially a negative of a subchondral bone

surface of the diseased or damaged joint and a second portion configured to have a

shape that is substantially a negative of a cortical bone surface of the diseased or

damaged joint, wherein the patient-specific surface is configured to reference an

osteophyte of the diseased or damaged joint” and “the guide being sized and shaped

to accommodate a surgical tool and have a position and orientation relative to the

patient-specific surface to provide a predetermined path for the surgical tool that is



{01558162;v1 }                                13
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 14 of 28 PageID #: 14




aligned through a portion of the diseased or damaged joint.” Ex. B at Claim 13.

The PSI guide generated by the BLUEPRINT Polyamide system “references the

patients’ operative glenoid bone” and requires osteophytes to be preserved “in order

to ensure a good fit of the guide.” Ex. E at 8. Upon information and belief, portions

of the surface of the guide are substantially a negative of the subchondral bone, and

portions are substantially a negative of a cortical bone surface. Further, the PSI

guide of the BLUEPRINT Polyamide system includes a guide portion configured to

guide surgical tools such as the guide pin and pin guide:




Ex. E at 7.

         42.     Wright Medical’s BLUEPRINT Titanium system along with its

associated shoulder implant infringes the ʼ482 Patent in a similar manner. Ex. F at

4–8. Upon information and belief, the Titanium system functions in a manner

substantially similar to that of the Polyamide system.

         43.     Wright Medical has also actively induced, and continues to actively




{01558162;v1 }                              14
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 15 of 28 PageID #: 15




induce, others to infringe at least claim 13 of the ’482 Patent in violation of 35

U.S.C. § 271(b) by causing, instructing, urging, encouraging and/or aiding others to

directly infringe at least claim 13 of the ’482 Patent by making, using, offering to

sell, selling, and/or importing in and into the United States the Accused Systems, as

detailed above. Wright Medical’s active inducement has included and/or will

include, for example and without limitation, marketing, selling, and offering to sell

the Accused Systems, providing instructions on how to use the Accused Systems,

and promoting the use of the Accused Systems. For example, Wright Medical has

encouraged and/or will encourage customers and end users to use the Accused

Systems by means of marketing materials and videos. Wright Medical also has

instructed and/or will instruct customers on how to use the Accused Systems by

means of product manuals.

         44.     Wright Medical has also contributed, and continues to contribute, to its

customers’ and end users’ direct infringement of the ’482 Patent in violation of 35

U.S.C. § 271(c) by providing the Accused Systems, which are not suitable for any

substantial non-infringing use. This use infringes at least claim 13 of the ʼ482

Patent.

         45.     Conformis has suffered economic harm because of Wright Medical’s

infringing activities in an amount to be proven at trial, but in no case less than a

reasonably royalty.

         46.     Wright Medical’s acts have caused, and unless restrained and enjoined,

will continue to cause, irreparable injury and damage to Conformis for which there




{01558162;v1 }                               15
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 16 of 28 PageID #: 16




is no adequate remedy at law. Unless enjoined by this Court, Wright Medical will

continue to infringe the ’482 Patent.

                           VI.    THIRD CLAIM FOR RELIEF

                            (Infringement of the ’026 Patent)

         47.     Conformis incorporates by reference Paragraphs 1 through 46,

inclusive, as though fully set forth in this Paragraph.

         48.     Wright Medical has in the past and is presently making, using,

offering for sale, and/or selling a patient-specific system for shoulder surgery that

directly infringes one or more claims of the ’026 Patent, literally or under the

doctrine of equivalents.

         49.     The Accused Systems practice at least one claim of the ʼ026 Patent.

For example, claim 15 recites:

                 A system for joint arthroplasty, the system comprising:

                 a first template, the first template including:

                at least one surface for engaging a first articular surface of a joint, the
         at least one surface being substantially a negative of portions or all of the
         first articular surface; at least a portion of the at least one surface further
         including an anatomical relief; and

               at least one guide for directing movement of a surgical instrument; and
         wherein said at least one guide has a predetermined orientation relative to
         an anatomical or a biomechanical axis associated with the joint.

Ex. C at Claim 15.

         50.     As an example of an Accused System, Wright Medical’s BLUEPRINT

3D Planning + PSI system (Polyamide version) is marketed as a system for “pre-

operative planning” and “generat[ing] patient-specific instrumentation (PSI).” Ex. E



{01558162;v1 }                                16
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 17 of 28 PageID #: 17




at 4. Claim 15 of the ʼ026 Patent recites “a system for joint arthroplasty” comprising

“a first template” that includes “at least one surface for engaging a first articular

surface of a joint, the at least one surface being substantially a negative of portions

or all of the first articular surface; at least a portion of the at least one surface

further including an anatomical relief.” Ex. C at Claim 15. The BLUEPRINT

Polyamide system generates a “patient specific guide,” also referred to as a “3D PSI

guide” based on joint image data:




Ex. E at 4, 6. The BLUEPRINT Polyamide system documentation states that

“[o]steophytes must be kept in order to ensure a good fit of the guide.” Ex. E at 8.

Upon information and belief, the 3D PSI guide of the BLUEPRINT Polyamide

system includes a surface that is substantially a negative of at least portions of an

articular surface, with at least one surface including an anatomical relief:



{01558162;v1 }                              17
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 18 of 28 PageID #: 18




Ex. E at 6.

         51.     Claim 15 also recites “at least one guide for directing movement of a

surgical instrument; and wherein said at least one guide has a predetermined

orientation relative to an anatomical or a biomechanical axis associated with the

joint.” Ex. C at Claim 15. The PSI guide of the BLUEPRINT Polyamide system

includes a guide portion configured to guide surgical tools such as the guide pin and

pin guide:




{01558162;v1 }                               18
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 19 of 28 PageID #: 19




Ex. E at 7. Further, the BLUEPRINT Polyamide system involves planning software

to “virtually position the various implants and understand the appropriate path of

treatment based on the patient’s anatomy,” including “[p]lanning correction of

glenoid version and inclination.” Ex. E. at 4. Upon information and belief, this

planning includes setting an orientation relative to an anatomical or a

biomechanical axis associated with the joint.

         52.     Wright Medical’s BLUEPRINT Titanium system infringes the ʼ026

Patent in a similar manner. Ex. F at 4–8. Upon information and belief, the

Titanium system functions in a manner substantially similar to that of the

Polyamide system.

         53.     Wright Medical has also actively induced, and continues to actively

induce, others to infringe at least claim 15 of the ’026 Patent in violation of 35

U.S.C. § 271(b) by causing, instructing, urging, encouraging and/or aiding others to

directly infringe at least claim 15 of the ’026 Patent by making, using, offering to




{01558162;v1 }                              19
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 20 of 28 PageID #: 20




sell, selling, and/or importing in and into the United States the Accused Systems, as

detailed above. Wright Medical’s active inducement has included and/or will

include, for example and without limitation, marketing, selling, and offering to sell

the Accused Systems, providing instructions on how to use the Accused Systems,

and promoting the use of the Accused Systems. For example, Wright Medical has

encouraged and/or will encourage customers and end users to use the Accused

Systems by means of marketing materials and videos. Wright Medical also has

instructed and/or will instruct customers on how to use the Accused Systems by

means of product manuals.

         54.     Wright Medical has also contributed, and continues to contribute, to its

customers’ and end users’ direct infringement of the ’026 Patent in violation of 35

U.S.C. § 271(c) by providing the Accused Systems, which are not suitable for any

substantial non-infringing use. This use infringes at least claim 15 of the ʼ026

Patent.

         55.     Conformis has suffered economic harm because of Wright Medical’s

infringing activities in an amount to be proven at trial, but in no case less than a

reasonably royalty.

         56.     Wright Medical’s acts have caused, and unless restrained and enjoined,

will continue to cause, irreparable injury and damage to Conformis for which there

is no adequate remedy at law. Unless enjoined by this Court, Wright Medical will

continue to infringe the ’026 Patent.




{01558162;v1 }                               20
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 21 of 28 PageID #: 21




                          VII.   FOURTH CLAIM FOR RELIEF

                            (Infringement of the ’780 Patent)

         57.     Conformis incorporates by reference Paragraphs 1 through 56,

inclusive, as though fully set forth in this Paragraph.

         58.     Wright Medical has in the past and is presently making, using,

offering for sale, and/or selling a patient-specific system for shoulder surgery that

directly infringes one or more claims of the ’780 Patent, literally or under the

doctrine of equivalents.

         59.     The Accused Systems practice at least one claim of the ʼ780 Patent.

For example, claim 1 recites:

               A system for joint arthroplasty for repairing a joint of a patient, the
         system comprising:

                 a first template, the first template including:

                 a contact surface for engaging a first articular surface of the joint of
         the patient, the contact surface including shape information derived from
         electronic image data of at least a portion of the first articular surface; at
         least a relieved portion of the contact surface further including an anatomical
         relief configured such that when the contact surface engages the first
         articular surface, the relieved portion does not engage an anatomical
         structure of the first articular surface; and

                 at least one guide for directing movement of a surgical instrument; and

               wherein the guide has a predetermined orientation relative to one of
         an anatomical and a biomechanical axis associated with the joint of the
         patient.

Ex. D at Claim 1.

         60.     As an example of an Accused System, Wright Medical’s BLUEPRINT

3D Planning + PSI system (Polyamide version) is marketed as a system for “pre-




{01558162;v1 }                                21
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 22 of 28 PageID #: 22




operative planning” and “generat[ing] patient-specific instrumentation (PSI).” Ex.

E at 4. Claim 1 of the ʼ780 Patent recites “a system for joint arthroplasty”

comprising “a first template” that includes “a contact surface for engaging a first

articular surface of the joint of the patient, the contact surface including shape

information derived from electronic image data of at least a portion of the first

articular surface; at least a relieved portion of the contact surface further including

an anatomical relief configured such that when the contact surface engages the first

articular surface, the relieved portion does not engage an anatomical structure of

the first articular surface.” Ex. D at Claim 1. The BLUEPRINT Polyamide system

generates a “patient specific guide,” also referred to as a “3D PSI guide” based on

joint image data:




Ex. E at 4, 6. The BLUEPRINT Polyamide system documentation states that



{01558162;v1 }                            22
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 23 of 28 PageID #: 23




“[o]steophytes must be kept in order to ensure a good fit of the guide.” Ex. E at 8.

         61.     Upon information and belief, at least a portion of the surface includes

an anatomical relief that does not engage an anatomical structure:




Ex. E at 6.

         62.     Claim 1 also recites “at least one guide for directing movement of a

surgical instrument” and “wherein the guide has a predetermined orientation

relative to one of an anatomical and a biomechanical axis associated with the joint

of the patient.” Ex. D at Claim 1. The PSI guide of the BLUEPRINT Polyamide

system includes a guide member centrally located within the guide block. The

opening of the central guide member is configured to guide surgical tools such as

pin guide and the guide pin:




{01558162;v1 }                               23
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 24 of 28 PageID #: 24




Ex. E at 7. Further, the BLUEPRINT Polyamide system involves planning software

to “virtually position the various implants and understand the appropriate path of

treatment based on the patient’s anatomy,” including “[p]lanning correction of

glenoid version and inclination.” Ex. E. at 4. Upon information and belief, this

planning includes setting an orientation relative to an anatomical or a

biomechanical axis associated with the patient.

         63.     Wright Medical’s BLUEPRINT Titanium system infringes the ʼ780

Patent in a similar manner. Ex. F at 4–8. Upon information and belief, the

Titanium system functions in a manner substantially similar to that of the

Polyamide system.

         64.     Wright Medical has also actively induced, and continues to actively

induce, others to infringe at least claim 1 of the ’780 Patent in violation of 35 U.S.C.

§ 271(b) by causing, instructing, urging, encouraging and/or aiding others to directly

infringe at least claim 1 of the ’780 Patent by making, using, offering to sell, selling,




{01558162;v1 }                              24
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 25 of 28 PageID #: 25




and/or importing in and into the United States the Accused Systems, as detailed

above. Wright Medical’s active inducement has included and/or will include, for

example and without limitation, marketing, selling, and offering to sell the

Systems, providing instructions on how to use the Accused Systems, and promoting

the use of the Accused Systems. For example, Wright Medical has encouraged

and/or will encourage customers and end users to use the Accused Systems by

means of marketing materials and videos. Wright Medical also has instructed

and/or will instruct customers on how to use the Accused Systems by means of

product manuals.

         65.     Wright Medical has also contributed, and continues to contribute, to its

customers’ and end users’ direct infringement of the ’780 Patent in violation of 35

U.S.C. § 271(c) by providing the Accused Systems, which are not suitable for any

substantial non-infringing use. This use infringes at least claim 1 of the ʼ780

Patent.

         66.     Conformis has suffered economic harm because of Wright Medical’s

infringing activities in an amount to be proven at trial, but in no case less than a

reasonably royalty.

         67.     Wright Medical’s acts have caused, and unless restrained and enjoined,

will continue to cause, irreparable injury and damage to Conformis for which there

is no adequate remedy at law. Unless enjoined by this Court, Wright Medical will

continue to infringe the ’780 Patent.




{01558162;v1 }                               25
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 26 of 28 PageID #: 26




                           VIII. WILLFUL INFRINGEMENT

         68.     Conformis incorporates by reference Paragraphs 1 through 67,

inclusive, as though fully set forth in this Paragraph.

         69.     Wright Medical has been aware of each of the Conformis Patents. As a

Conformis licensee, it was in Wright Medical’s interest to ensure it was aware of all

patents owned by or issued to Conformis.

         70.     Moreover, Wright Medical has been aware of each of the Conformis

Patents since at least March of 2019, when Wright Medical’s affiliate, Tornier SAS,

submitted an information disclosure statement in United States Patent Application

No. 15/024747, which application eventually issued as U.S. Patent No. 10,405,993.

That information disclosure statement listed each of the Conformis Patents.

         71.     Finally, Wright Medical has been aware of the ’304 Patent since at

least 2013, when Conformis first sued Wright Medical for infringing the ’304

Patent.

         72.     Wright Medical’s direct and indirect infringement of the Conformis

Patents has been willful.

                              IX.   PRAYER FOR RELIEF

         WHEREFORE, Conformis requests entry of judgment in its favor and against

Wright Medical as follows:

         73.     Entry of judgment holding Wright Medical liable for infringement of

the Conformis Patents;

         74.     An order permanently enjoining each Defendant, its officers, agents,




{01558162;v1 }                              26
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 27 of 28 PageID #: 27




servants, employees, attorneys and affiliated companies, its assigns and successors

in interest, and those persons in active concert or participation with it, from

continued acts of infringement of the Conformis Patents;

         75.     An order awarding Conformis statutory damages and damages

according to proof resulting from Wright Medical’s infringement of the Conformis

Patents, together with prejudgment and post-judgment interest;

         76.     Trebling of damages and pre-judgment interest under 35 U.S.C. § 284

in view of the willful and deliberate nature of Wright Medical’s infringement of the

Conformis Patents;

         77.     An order awarding Conformis its costs and attorneys’ fees under 35

U.S.C. § 285; and

         78.     Any and all other legal or equitable relief as may be available under

law and which the Court may deem proper.

                                  X.    JURY DEMAND

         Conformis hereby demands trial by jury in this action on all issues so triable.




{01558162;v1 }                               27
 Case 1:20-cv-00562-LPS Document 1 Filed 04/24/20 Page 28 of 28 PageID #: 28




                                                ASHBY & GEDDES

                                                /s/ Andrew C. Mayo
 Of counsel:                                    Steven J. Balick (#2114)
                                                Andrew C. Mayo (#5207)
 John R. Emerson                                500 Delaware Avenue, 8th Floor
 Charles M. Jones, II                           P.O. Box 1150
 Stephanie N. Sivinski                          Wilmington, DE 19801
 Tiffany M. Cooke                               (302) 654-1888
 HAYNES AND BOONE, LLP                          sbalick@ashbygeddes.com
 2323 Victory Avenue, Suite 700                 amayo@ashbygeddes.com
 Dallas, Texas 75219
 (214) 651-5000                                 Attorneys for Plaintiff

 Angela Oliver*
 HAYNES AND BOONE, LLP
 800 17th Street NW
 Suite 500
 Washington, D.C. 20006
 (202) 654-4552
 *Admitted to practice only in Texas.
 Application to the District of Columbia
 (D.C.) is pending. Practicing in D.C.
 consistent with the limitations in Rule
 49(c).

 Dated: April 24, 2020




{01558162;v1 }                             28
